406 F.2d 528
UNITED STATES of America, Appellee,v.Charles Robert YOUNG, Appellant.
No. 12438.
United States Court of Appeals Fourth Circuit.
Argued Feb. 3, 1969.Decided Feb. 7, 1969.

O. W. Clayton, Charlotte, N.C.  (Court-appointed counsel) (Clayton, Lane & Helms, Charlotte, N.C., on the biref) for appellant.
Joseph R. Cruciani, Asst. U.S. Atty.  (William Medford, U.S. Atty., on the brief), for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
Charles Robert Young appeals his conviction by the court on a charge of failing to submit to induction into the Armed Forces of the United States in violation of 50 U.S.C. App. 462.  After having been classified as I-A and after being ordered to submit to induction he applied for a classification of I-O, Conscientious Objector, which application was denied.


2
A decision of the Selective Service Board as to a registrant's classification made in conformity with regulations may be overturned by the courts only if it clearly appears that there is no basis in fact for such classification.  Upon careful examination of the record we cannot say that there is no basis in fact for the Board's determination.  Therefore, the judgment of conviction will be affirmed.1


3
Affirmed.



1
 Estep v. United States, 327 U.S. 114, 66 S. Ct. 423, 90 L. Ed. 567 (1946); United States v. Jones, 382 F.2d 255 (4 Cir. 1967); United States v. Jackson, 369 F.2d 936, 938 (4 Cir. 1966); Blalock v. United States, 247 F.2d 615, 619 (4 Cir. 1957)